Read, J.
This case was reserved to declare the rule of taxation of costs under statute for the instruction of clerks, and to remove doubts which seem to exist with some as to what costs are to be taxed on an affirmance or reversal of a judgment on writ of error. Section 122 of the practice act, Swan’s Stat. 681, ^provides, that when a judgment is reversed, the plaintiff in error shall recover his costs; when a judgment is affirmed, the defendant in error shall recover his costs.
The judgment of reversal or affirmance only embraces the costs made under the proceeding or writ of error. In ease of affirmance, there has already been a judgment for the costs of the original proceeding; on reversal the costs of the original proceeding must abide the event of the suit.
The clerk of the Supreme Court taxes the costs embraced in the judgment for costs in the Supreme Court on writ of error.
*267The court below, therefore, did not err in refusing to permit the court to tax all the cost of the original proceeding on the mandate to carry the judgment of reversal of the Supremo Court into execution. Judgment affirmed.